Exhibit 10.1

 

LOGO [g361089dsp_6.jpg]



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

18/3955

AT EDINBURGH the Twenty Sixth day of January Two thousand and eighteen the Deed
hereinafter reproduced was presented for registration in the Books of the Lords
of Council and Session for preservation and execution and is registered in the
said Books as follows:-

TABLE OF CONTENTS

 

          PAGE   1.   DEFINITIONS AND INTERPRETATION      1     1.1.   
Definitions      1     1.2.    Interpretation      3   2.   GRANT OF LEASE AND
RESERVED RIGHTS      5   2.1.   The Grant      5   2.2.   Excepted and Reserved
Rights      5     2.3.   

Burdensand Benefits

     6   3.   TERM      6   4.   MONIES PAYABLE AND RENT REVIEW      6     4.1.
  

Moniespayable

     6     4.2.   

Reviewof yearly rent

     7   5.   TENANT’S OBLIGATIONS      9     5.1.   

Rent  payment

     9     5.2.    Outgoings      10     5.3.    Charges for services/Items of
Common Use and Benefit      10     5.4.    Insurance      10     5.5.   
Alterations      12     5.6.    Repairs      12     5.7.    Decoration      13  
  5.8.    To leave in good repair      14     5.9.    Use      14     5.10.   
Advertisements and aerials, etc.      15     5.11.    Assignations      15    
5.12.    Sub-letting and Parting with Possession:-      16     5.13.    Charging
     17     5.14.    Registration and information      17     5.15.    Entry to
Remedy Breach of Obligation      18     5.16.    Entry to Carry Out Works in
Default      18     5.17.    Inspection      19     5.18.    Entry for repairs,
etc.      19     5.19.    On re-letting or sale of Landlord’s interest      19  
  5.20.    Compliance with statutes etc.      19     5.21.    Expenses      20  
  5.22.    Town planning      20     5.23.    Taxes on development      21    
5.24.    VAT      21     5.25.    Servitudes and encroachments      22  

 



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.26.    Interest      22     5.27.    Notices, etc.      22     5.28.    To
observe title conditions      23     5.29.    Fire fighting      23     5.30.   
Breach by Sub-Tenant      23     5.31.    Compliance with Construction
Regulations      23     5.32.    Management Regulations      24     5.33.   
Energy Performance Certificates      24     5.34.    General Undertaking      25
  6.   PROVISOS      25     6.1.    Irritancy      25     6.2.    Exclusion of
Warranties      25     6.3.    Service of notices      26     6.4.    Rent
abatement, Exclusion of Rei Interitus/Mutual Option to Determine      26    
6.9.    Compensation on Vacating      27     6.10.    Disclaimer of liability   
  27     6.11.    Rent demands      28     6.12.    Unenforceable provisions   
  28     6.13.    Value Added Tax      28   7.   TENANT’S EFFECTS      29   8.  
LANDLORD’S OBLIGATIONS      29     8.1.    Quiet Enjoyment      29     8.2.   
Insurance      29   9.   COSTS      29   10.   JURISDICTION      30   11.  
REGISTRATION      30  

 



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

   LEASE    between    QUOTIENT BIOCAMPUS LIMITED, a company incorporated under
the Companies Acts (Registered Number SC514165) and having their Registered
office at Douglas Building, Pentlands Science Park, Bush Loan, Penicuik,
Midlothian, EH26 0PL (hereinafter called “the Landlord” which expression shall
wherever the context so admits include all successors to the landlord’s interest
in the Lease) OF THE FIRST PART    and   

ALBA BIOSCIENCE LIMITED, incorporated under the Companies Acts with Registered
Number SC310584 and having their Registered Office at Douglas Building Pentlands
Science Park, Bush Loan, Penicuik, Midlothian, EH26 0PL (hereinafter called “the
Tenant” which expression shall wherever the context so requires or admits
include in substitution therefor their permitted successors and assignees) OF
THE SECOND PART

IT IS CONTRACTED AND AGREED between the Landlord and the Tenant as follows:-

 

1. DEFINITIONS AND INTERPRETATION

 

  1.1. Definitions

In this clause and in this Lease the following expressions shall bear the
following meanings:-

“Conduits” means pipes, sewers, drains, soakaways, channels, culverts, gutters,
flues, watercourses, ducts, cables, mains, wires, aerials, optic fibres or other
media for the passage or transmission of water, soil, gas, air, smoke,
electricity, light, information or other matter and all ancillary structures and
equipment or any of them;

“the Construction Regulations” means the Construction (Design and Management)
Regulations 2015 and all regulations and orders included by clause 1.2.6;

“Energy Performance Certificate” means an energy performance certificate which
complies with the EPB Regulations;

“EPB Regulations” means the Energy Performance of Buildings (Scotland)
Regulations 2008 and all statutes referred to therein or any local public
statute or regulations re-enacting or modifying or replacing the same, and all
rules, orders, notices and directives made thereunder;

 



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

“the Insured Risks” means fire (including subterranean fire), earthquake,
bursting or overflowing of water tanks, apparatus or pipes, riot or civil
commotion, strikes, labour or political disturbance or damage by malicious
persons, explosion (including explosion of boilers and other heating apparatus),
lightning, thunderbolt, storm, tempest, flood and impact by any road vehicle,
aircraft, or other aerial device or articles dropped therefrom and accidental
damage to underground pipes and cables and such other normal commercial risks as
the Landlord in its reasonably exercised discretion insures against from time to
time and any other normal commercial risks against which the Tenant shall
reasonably request insurance against in writing from time to time and provided
always that such risks are insurable on the London Insurance Market on normal
and commercially acceptable terms but subject to such exclusions, limitations,
excesses, conditions or deductibles as may be imposed by the insurers or agreed
between the Landlord and the insurers; PROVIDED ALWAYS that for so long as this
lease is a Sub-Lease and the Premises are insured by the Superior Landlord there
shall be substituted the definition of the Insured Risks contained in the
Superior Lease;

“Interest” means interest at the rate of four per centum per annum above the
base rate from time to time of the Royal Bank of Scotland plc during the period
from the date from which the interest is expressed to run to the date of payment
as well before as after any judgment and if such base rate shall for any reason
cease to be used or published then interest at the rate of four per centum per
annum above such other comparable commercial rate as the parties may agree or in
default of agreement as may be determined by an independent person to be
nominated in the absence of agreement by or on behalf of the President for the
time being of the Law Society of Scotland on the application of the Landlord
(and the fees of such person including the cost of his appointment shall be
borne equally by the Landlord and the Tenant);

“the Landlord’s Surveyor” means any appropriately qualified person (whether or
not an employee of the Landlord) or firm or company appointed by or acting for
the Landlord to perform the function of a surveyor for any purpose of this
Lease;

“Legal Requirements” means all statutes, regulations and orders and all
requirements, directions, codes of practice, circulars and guidance notes of or
issued by any competent authority exercising powers under statute or Royal
Charter and all directly applicable EC law and case law;

“the Planning Acts” means the Town and Country Planning (Scotland) Act 1997, the
Planning (Listed Buildings and Conservation Areas) (Scotland) Act 1997, the
Planning (Hazardous Substances) (Scotland) Act 1997, the Planning (Consequential
Provisions) (Scotland) Act 1997 and the Planning etc (Scotland) Act 2006 and all
statutes from time to time in force in Scotland relating to town and country
planning and all statutes referred to therein to the extent that they remain in
force, and all statutes, regulations and orders included by clause 1.2.6;

“the Premises” means ALL and WHOLE the subjects known as and forming Site 3, Bio
Campus, Roslin, Midlothian being the whole subjects registered in the Land
Register of Scotland under title number MID166779 (but under exception of the
subjects leased in terms of the Sub-Station Lease) and the whole parts,
privileges and pertinents thereof;

“Sub-Station Lease” means the Lease between Scottish Enterprise and SP
Distribution Plc dated 15 and 16 March and 10 April all dates in 2017 and
registered or to be registered in the Books of Council and Session and
undergoing registration in the Land Register of Scotland under title number
MID186976;

“RPI” means the All Items Retail Prices Index (excluding mortgage interest
payments) figure as published from time to time on behalf of HM Government of
the United Kingdom by the Office for National Statistics or any successor body
and in the event of (1) discontinuation thereof, such other inflation index
being the nearest reasonably equivalent thereto as the Landlord and the Tenant
agree both

 

2



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

acting reasonably, or (2) a material change in the basis of such index, such
index duly modified in such manner as the Landlord and the Tenant may agree both
acting reasonably to accommodate such change in the basis of such index (and in
the event of dispute as may be determined by an expert to be appointed by
written agreement between the Landlord and the Tenant, or in default of such
agreement being reached within a period of four weeks of either party notifying
the other of the requirement for an expert to be appointed, to be nominated by
the President for the time being of the Institute of Chartered Accountants in
Scotland);

“Superior Landlord” means the person from time to time vested in the landlord’s
part of any Superior Lease;

“Superior Lease” means a ground lease of the Premises entered into between
Scottish Enterprise and Quotient Biocampus Limited dated 30 November 2015 and
registered in the Books of Council and Session on 19 January 2014 and registered
in the Land Register of Scotland under title number MID166779;

“Uninsured Risk” any risk expressly specified in the Insured Risks definition
that:

 

  (a) is not insured against because, at the time the insurance is taken out or
renewed, insurance is not generally available in the UK market on normal
commercial terms; or

 

  (b) is not, at the date of the damage or destruction, insured or fully insured
against by reason of a limitation or exclusion imposed by the insurers

but will not include loss or damage (or the risk of it) caused by reason of the
Tenant’s act or failure to act;

“Uninsured Risk Damage” means damage to or destruction of the Premises as a
result of the occurrence of any of the Uninsured Risks which result in the
Premises being rendered incapable of or unsuitable for use by the Tenant for its
permitted use hereunder including the full benefit of the rights and privileges
granted to the Tenant in terms of this Lease;

“VAT” means Value Added Tax chargeable under the Value Added Tax Act 1994 or
under the Sixth Council Directive of the Council of the European Communities
(77/388/EC) or under any rule, regulation, order or instrument authorised to be
made by that Act or by that Directive or any identical or substantially similar
tax which may replace such Value Added Tax;

“Working Day” means a day which is neither (a) a Saturday or Sunday, nor (b) a
public or Bank holiday in Edinburgh or Glasgow.

 

  1.2. Interpretation

 

  1.2.1.1. At any time when the Tenant comprises two or more persons such
expression shall include all or either of any such persons and obligations
expressed or implied to be made by or with any of them shall be deemed to be
made by or with such persons jointly and severally and be binding on their
respective executors and representatives whomsoever without the necessity of
discussing them in their order.

 

  1.2.1.2. Where the Tenant is (or includes) a firm or partnership,
notwithstanding any change or changes which may take place in the constitution
of the firm or partnership or its name whether by the assumption of a new
partner or partners or whether by the retiral, bankruptcy or death of any
individual partner the obligations of the Tenant shall be binding jointly and
severally

 

3



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

    on all persons who are or become partners of the firm at any time during the
period in respect of which such firm is (or is included within) the Tenant and
on their respective executors and representatives whomsoever as well as on the
firm and its whole stock, funds, assets and estate without the necessity of
discussing them in their order. PROVIDED that the Landlord shall not
unreasonably withhold consent to the discharge of any retiring partner or the
representatives of a dead partner where in any such case the remaining partners
are able to demonstrate to the reasonable satisfaction of the Landlord that they
are capable of fulfilling the Tenant’s obligations under this Lease.

 

  1.2.2. References in this Lease to the “term” shall mean the duration of the
Lease hereby granted and any continuation thereof (whether by tacit relocation,
statute or for any other reason).

 

  1.2.3. References to any right or reservation exercisable by the Landlord
shall where the context so admits include the exercise of such right or
reservation by any Superior Landlord and all persons authorised by the Landlord
or any Superior Landlord.

 

  1.2.4. Any right in this Lease to have access to or entry upon the Premises
shall be construed as extending to all persons authorised by the Landlord or any
Superior Landlord including agents, professional advisers, contractors, workmen
and others.

 

  1.2.5.

 

  1.2.5.1. In any case in which the consent or approval of the Landlord is
required under this Lease the giving of such consent shall be conditional upon
the consent or approval of any Superior Landlord and/or heritable creditor being
obtained so far as may be required and in any circumstance where the Landlord is
willing to grant such consent or approval then the Landlord shall at the request
and cost of the Tenant use all reasonable endeavours to obtain any such consent
or approval of any Superior Landlord and/or heritable creditor.

 

  1.2.5.2. Any consent or approval of the Landlord under this Lease shall only
be valid if given in writing.

 

  1.2.6. Any reference in this Lease to a statute or order or other Legal
Requirement shall include from time to time throughout the term any statutory
extension, modification or re-enactment or amendment of such statute or order or
Legal Requirement and any regulations and orders made under them.

 

  1.2.7. Any obligation in this Lease on the Tenant not to do an act or thing
shall be deemed to include an obligation not to agree or suffer such act or
thing to be done and to use all reasonable endeavours to prevent such act or
thing being done by another person.

 

  1.2.8. Any reference in this Lease to “development” shall have the meaning
given by section 26 of the Town and Country Planning (Scotland) Act 1997.

 

  1.2.9. Any reference in this Lease to parting with possession shall be deemed
to include sharing possession or parting with or sharing occupation or holding
the Premises in trust for another.

 

4



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

 

  1.2.10. Wherever the context so admits or requires and in the absence of any
provision to the contrary references in this Lease to the Premises shall include
any part of the Premises.

 

  1.2.11. Headings of paragraphs and of schedules (if any) and the front cover
and contents section of this Lease are for ease of reference only, shall be
deemed not to form part of this Lease and shall not be taken into account in the
construction or interpretation of this Lease.

 

  1.2.12. References in this Lease to any clause or sub-clause without further
designation shall be construed as references to the clause or sub-clause of this
Lease so numbered.

 

  1.2.13. References in this Lease to this Lease shall (except in the case of
references to the date of this Lease or the date of entry under this Lease) be
construed as a reference to this Lease and any deed, licence, consent or other
instrument supplemental to this Lease.

 

  1.2.14. Words importing only the neuter gender include the masculine and
feminine genders and vice versa; words importing only the masculine gender
include the feminine gender and vice versa; words importing natural persons
include corporate bodies and other legal persons and vice versa and words
importing only the singular number include the plural number and vice versa.

 

  1.2.15. References to “unreasonably withheld” in this Lease shall be deemed to
incorporate an obligation not unreasonably to delay.

 

2. GRANT OF LEASE AND RESERVED RIGHTS

 

  2.1. The Grant

The Landlord in consideration of the rent and other prestations hereinafter
specified and subject to the provisions, conditions and declarations hereinafter
contained HEREBY LETS to the Tenant (but excluding sub-tenants, assignees, legal
or conventional and creditors and managers for creditors in any form except
where permitted in accordance with the terms of this Lease) the Premises
together with (in common with the Landlord and all others entitled thereto but
insofar only as the Landlord is entitled to grant samé) rights:-

to the free passage of water, soil, gas, electricity and telecommunications to
and from the Premises through such of the Conduits as are now or may hereafter
be constructed in, upon or under any other part of any neighbouring premises of
the Landlord (all such rights to be only so far as necessary for the enjoyment
of the Premises);

 

  2.2. Excepted and Reserved Rights

But there are excepted and reserved from the foregoing grant, in favour of the
Landlord and all others now entitled or who may become entitled to the following
rights:-

 

  2.2.1. the free passage of water, soil, gas, electricity and
telecommunications from and to any neighbouring premises through such of the
Conduits as are now in, upon or under the Premises or which may subsequently be
installed or constructed during the term;

 

5



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  2.2.2. the full and free right and liberty to enter after at least 48 hours
prior notice (but immediately in cases of emergency) upon the Premises at all
reasonable times for the purpose of connecting, laying, inspecting, repairing,
cleaning, maintaining, amending, altering, replacing, re-laying or renewing such
Conduits specified in clause 2.2.1, and to erect, construct or lay in, under,
over or across the Premises any new Conduits for the supply of services to any
neighbouring premises;

 

  2.2.3. to light, air, support and protection such as are capable of being
enjoyed by any neighbouring premises;

 

  2.2.4. to erect scaffolding for the purpose of repairing, maintaining,
cleaning or altering any neighbouring premises notwithstanding that such
scaffolding may temporarily interfere with or obstruct or prevent the access to
or the use and enjoyment of the Premises;

 

  2.2.5. the full and free right and liberty to enter upon at least 48 hours
prior notice upon the Premises at all reasonable times for all necessary
purposes in connection with commissioning or preparing an Energy Performance
Certificate for the Premises;

 

  2.2.6. to enter the Premises for any reasonable purposes and in the manner
mentioned in this Lease; and

 

  2.2.7. all rights which are granted, excepted and reserved in terms of the
Superior Lease and the Sub-Station Lease.

 

  2.3. Burdens and Benefits

This Lease is granted subject to or (as the case may be) with the benefit of:-

 

  2.3.1. all servitudes and similar rights and privileges to which the Premises
are or may be subject; and

 

  2.3.2. the matters and all rights which are excepted and reserved referred to
in or arising out of the title deeds of the Premises.

 

3. TERM

The Premises are let for the period from 30 September Two thousand and seventeen
(“the date of entry”) until 29 September Two thousand and fifty two (35 years).

 

4. MONIES PAYABLE AND RENT REVIEW

 

  4.1. Monies payable

The monies payable in terms of this Lease are:-

 

  4.1.1. the yearly rent stated in or ascertained in accordance with clause 4.2;

 

  4.1.2. the insurance expense payable under clause 5.4;

 

  4.1.3. the amounts payable under clause 5.3; and

 

  4.1.4. any VAT and/or other tax chargeable on any of the sums referred to in
the preceding provisions of this clause 4.

 

6



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  4.2. Review of yearly rent

 

  4.2.1. The following expressions shall bear the following meanings in this
Lease:-

“review date” means the Thirtieth of September in the year Two Thousand and
Twenty Seven and each fifth anniversary of such date within the term and any
additional review date notified in accordance with clause and any particular
such date being referred to as a, or the “relevant review date”;

“review period” means the period starting with any review date and ending upon
the day immediately preceding the next review date or starting with the last
review date and ending upon the expiry of the term;

“revised rent” means the rent ascertained in accordance with the provisions of
this clause 4.2;

“yearly rent” means as follows:

 

  (a) For the period from the Date of Entry until 29 September 2018 – the rent
of £1,200,000 STERLING per annum;

 

  (b) For the period from 30 September 2018 until 29 September 2019 – the rent
of £1,236,000 STERLING per annum;

 

  (c) For the period from 30 September 2019 until 29 September 2020 – the rent
of £1,273,080 STERLING per annum;

 

  (d) For the period from 30 September 2020 until 29 September 2021 – the rent
of £1,311,272.40 STERLING per annum;

 

  (e) For the period from 30 September 2021 until 29 September 2022 – the rent
of £1,350,610.57 STERLING per annum;

 

  (f) For the period from 30 September 2022 until 29 September 2023 – the rent
of £1,391,128.89 STERLING per annum;

 

  (g) For the period from 30 September 2023 until 29 September 2024 – the rent
of £1,432,862.76 STERLING per annum;

 

  (h) For the period from 30 September 2024 until 29 September 2025 – the rent
of £1,475,848.64 STERLING per annum;

 

  (i) For the period from 30 September 2025 until 29 September 2026 – the rent
of £1,520,124.10 STERLING per annum;

 

  (j) For the period from 30 September 2026 until 29 September 2027 – the rent
of £1,565,727.82 STERLING per annum; and

 

  (k) during each successive review period a rent per annum equal to whichever
is the greater of the rent payable immediately before the relevant review date
(or which would be payable were it not for any abatement of rent in accordance
with this Lease or any statutory restriction or modification) and the revised
rent;

 

  4.2.2 On each review date, the yearly rent shall be reviewed and the yearly
rent payable in respect of each review period shall be the higher of (i) the
yearly rent payable immediately before that review date, (ii) the Increased Sum
as calculated in accordance with the provisions of clause 4.2.2.1;

 

7



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  4.2.2.1 The Increased Sum shall be the sum “R5” which is the product of the
following formulae carried out consecutively:

 

               b1                       

R1

   =   

a x the greater of (i) the lesser of

     c        and        104        and                            100         

(ii)

   102                   100                               b2                   
    R2    =    R1 x the greater of (i) the lesser of    b1      and      104  
                                100         

and (ii)

   102                     100                                                
b3                        R3    =    R2 x the greater of (i) the lesser of    b2
     and      104                                   100         

and (ii)

   102                     100                                                
b4                        R4    =    R3 x the greater of (i) the lesser of    b3
     and      104                                   100         

and (ii)

   102                     100                                                
b5                        R5    =    R4 x the greater of (i) the lesser of    b4
     and      104                                   100         

and (ii)

   102                     100                                 

where:

a = the rent payable immediately before the relevant review period (disregarding
any abatement of rent applicable at that time);

c = RPI for the month preceding the month in which, in the case of the first
review date, the first review date fell, or in the case of any subsequent review
date, the preceding review date fell;

b1 = RPI for the month preceding the anniversary of (i) the first review date
(in the case of the first review rate), or (ii) the preceding review date in the
case of all other review dates;

b2 = RPI for the month preceding the second anniversary of (i) the first review
date (in the case of the first review date), or (ii) the preceding review date
in the case of all other review dates;

b3 = RPI for the month preceding the third anniversary of (i) the first review
date (in the case of the first review date), or (ii) the preceding review date
in the case of all other review dates;

b4 = RPI for the month preceding the fourth anniversary of (i) the first review
date (in the case of the first review date), or (ii) the preceding review date
in the case of all other review dates; and

 

8



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

b5 = RPI for the month preceding the fifth anniversary of (i) the first review
date (in the case of the first review date), or (ii) the preceding review date
in the case of all other review dates.

 

  4.2.2.2 If for any reason the Increased Sum is not agreed or determined until
after the relevant review date the Tenant shall continue to pay the yearly rent
at the rate applicable immediately before that date and on the day on which the
new rent is agreed or determined the Tenant shall pay the amount of any increase
for the period from and including the relevant review date up to the rent
payment date (referred to in Clause 5.1 of this Lease) following that
determination together with interest at 4% below the rate of Interest on each
part of that payment for the period on and from the date on which that part
would have been payable had the new rent been agreed or determined before the
review date up to the date on which payment is due.

 

  4.2.3. Time is not of the essence in this clause 4.2 of the Lease.

 

  4.2.4. As soon as practicable after the amount of the revised rent shall have
been ascertained, a Minute of Agreement recording the amount of the revised rent
and incorporating the Tenant’s consent to registration of such Minute of
Agreement for preservation and execution shall be executed by the Landlord and
the Tenant and the Tenant shall meet the proper legal costs incurred by the
Landlord in connection with the Minute of Agreement and the Tenant shall pay the
Land and Building Transaction Tax (if any) on the Minute of Agreement, the costs
of registration thereof in the Books of Council and Session and of obtaining
three extracts (one for the Tenant).

 

  4.2.5. It is expressly agreed that acceptance by the Landlord at any time
after a review date of (or demand by the Landlord at any such time for) rent at
the yearly rate payable prior to such review date shall not be regarded as
acceptance by the Landlord that such rent represents the revised rent as from
such review date or as a waiver of or personal bar on the right of the Landlord
to set in motion at any time after the relevant review date the machinery for
review of the rent or to collect the revised rent as and from such review date
all as hereinbefore provided.

 

5. TENANT’S OBLIGATIONS

The Tenant hereby binds and obliges itself to observe and perform throughout the
term the conditions, obligations and others contained in, specified in, referred
to or otherwise set out in this clause 5.

 

  5.1. Rent payment

 

  5.1.1. To pay the yearly rent stated in or ascertained in accordance with
clause 4.2 without deduction or set off (other than as required by law) by four
equal payments in advance on or before the usual Scottish quarter days (namely
the 28th day of February, May, August and November in each year) by (unless the
Landlord shall from time to time express a contrary requirement to the Tenant in
writing) bankers’ standing order to such bank account as the Landlord may direct
in writing from time to time the first payment to be made on the date of entry
and being an appropriate proportion from the date of entry to the next quarter
day after the date of entry with the next payment being made on that quarter day
for the quarter following and so forth quarterly, termly and proportionally
thereafter.

 

9



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.2. Outgoings

 

  5.2.1. To bear, pay and discharge all existing and future rates, taxes,
duties, charges, assessments, impositions and outgoings whatsoever (whether
parliamentary, national, parochial, local or otherwise and whether or not of a
capital or non-recurring nature) which now are or may at any time hereafter
during the term be charged, levied, assessed or imposed upon the Premises or any
part or parts thereof or upon the owner or occupier in respect thereof or which
arise from this Lease (and such proportion as shall be conclusively determined
by the Landlord’s Surveyor acting reasonably and on a fair and equitable basis
of those payable for the Premises together with other premises) except any tax
imposed on the Landlord in respect of the receipt of rent payable hereunder
(other than the VAT if any thereon) or dealings by the Landlord with its
interest in the Premises.

 

  5.2.2. To bear, pay and discharge all charges for gas, electricity, water,
telephone or other services used in the Premises and the cost of periodic rental
of any meters or other equipment supplied to the Premises.

 

  5.3. Charges for services/Items of Common Use and Benefit

To contribute and pay on demand to the Landlord a fair and equitable proportion
(to be conclusively determined by the Landlord’s Surveyor) of all expenses:-

 

  5.3.1. incurred by the Landlord in connection with the maintenance, repair,
cleaning, renewal, remaking, reconstructing, resurfacing and rebuilding of all
roads, ways, passages, pavements, Conduits, party walls, party structures, roofs
and other conveniences, servitudes and amenities whatsoever which may belong to
or be used by or for the Premises in common with other premises and to keep the
Landlord indemnified against such proportion of such expenses;

 

  5.3.2. incurred by the Landlord in complying with any requirements of a
competent authority or any Legal Requirements or the title deeds relating to the
Premises in common with other premises.

 

  5.4. Insurance

 

  5.4.1. To repay to the Landlord within 10 Working Days of demand without
deduction or set-off:-

 

  5.4.1.1. the expense which the Landlord shall from time to time incur in the
insurance of the Premises in accordance with clause 8.2;

 

  5.4.1.2. any amount which may be properly deducted or disallowed by the
insurers pursuant to any excess provision in any insurance policy effected by
the Landlord in terms of this Lease upon settlement of any claim by the
Landlord; and

 

  5.4.1.3. any expense which the Landlord may incur in obtaining a valuation of
the Premises (but not more frequently than once in every three years).

 

  5.4.2. To repay to the Landlord within 10 Working Days of demand the whole of
the premiums paid by the Landlord for insuring three years’ (or such shorter
period as the Landlord shall reasonably require) loss of actual or anticipated
yearly rents for the Premises.

 

10



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.4.3. The Tenant shall insure the fixed or plate glass (if any) in an
insurance office approved by the Landlord in writing (such approval not to be
unreasonably withheld) against breakage or damage for its full reinstatement
cost from time to time and whenever so required to produce to the Landlord the
policy of such insurance and the receipt for the current year’s premium and
whenever the whole or any part of the fixed or plate glass is broken or damaged
to lay out all money received in respect of such insurance as quickly as
possible in reinstating with new glass of the same quality and thickness and to
make up any shortfall from its own monies.

 

  5.4.4. To notify the Landlord immediately:-

 

  5.4.4.1. of any matter of such a nature as to be likely to affect the decision
of any insurer or underwriter to grant or to continue insurance in respect of or
affect the level of cover in respect of any or all of the Insured Risks; or

 

  5.4.4.2. if any event or thing happens in or relating to the Premises against
which the Premises are insured under the terms of this Lease.

 

  5.4.5. Not to do or omit anything whereby:-

 

  5.4.5.1. any policy of insurance on the Premises or any adjoining premises may
become void or voidable or otherwise prejudiced or the insurance monies rendered
irrecoverable in whole or in part;

 

  5.4.5.2. abnormal or loaded insurance premiums may become payable, unless the
Tenant shall have previously notified the Landlord in writing, obtained the
Landlord’s consent thereto and have paid the increased premium and shall
otherwise free, relieve and indemnify the Landlord of, from and against all or
any such increased premium.

 

  5.4.6. Without prejudice to the provisions of clause 5.4.5.1 in the event that
any insurances effected by the Landlord whether in respect of the Premises or
any adjoining premises are rendered void or voidable in whole or in part or the
insurance monies are rendered irrecoverable whether in whole or in part by
reason of any act, neglect, default or omission of the Tenant or any sub-tenant
or any other permitted occupier or their respective servants, agents, invitees
or licensees or any other person for whom the Tenant is legally responsible then
the Tenant shall forthwith on demand pay to the Landlord (in addition to all
other sums payable under this Lease) a sum equal to the portion of such
insurance monies so rendered irrecoverable.

 

  5.4.7. To comply at all times with the requirements of the insurers relating
to the Premises and any adjoining premises.

 

  5.4.8. Not without the Landlord’s written consent to effect any insurance
which may reduce the insurance monies receivable by the Landlord.

 

  5.4.9. If at any time the Tenant shall become entitled to the benefit of any
insurance proceeds in respect of the Premises (arising out of a policy which is
not effected or maintained in pursuance of any obligation contained in this
Lease) to apply such proceeds in making good the loss or damage to which those
proceeds relate.

 

11



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.5. Alterations

 

  5.5.1. Not to cause damage to the Premises.

 

  5.5.2. Not to make non-structural alterations to the frontage and fascia of
the Premises nor to make internal non-structural alterations to the Premises in
each case without the Landlord’s prior consent (such consent not to be
unreasonably withheld or delayed) subject to the Tenant:-

 

  5.5.2.1. obtaining and complying with all necessary consents of any competent
authority and/or required in terms of the title deeds;

 

  5.5.2.2. paying all charges of any such authority or person entitled so to
charge in terms of the title deeds in respect of those consents;

 

  5.5.2.3. making an application to the Landlord supported by drawings and where
appropriate a specification all in duplicate;

 

  5.5.2.4. at the expiry or sooner determination of the term, if and to the
extent required by the Landlord, reinstating the Premises to the same condition
as they were in prior to the carrying out of such alterations;

 

  5.5.2.5. entering into such other obligations as the Landlord may reasonably
require as to the execution, insurance and reinstatement of the works; and

 

  5.5.2.6. in no manner interfering with the exercise of any right of the
Landlord or any third party.

 

  5.5.3. Any other alterations to the Premises shall be absolutely prohibited
except with the Landlord’s consent.

 

  5.6. Repairs

 

  5.6.1. To accept the Premises at the date of entry as in good substantial and
tenantable condition and repair and fit for the purpose for which they are let
and at all times throughout the term at the Tenant’s expense and to the
reasonable satisfaction of the Landlord well and substantially to repair,
maintain, decorate, cleanse, glaze, point and where necessary renew, rebuild and
reinstate and generally in all respects keep in good and substantial repair and
condition the Premises and every part thereof with all necessary maintenance,
cleansing and rebuilding and renewal works and amendments whatsoever (regardless
of the age or state of dilapidation of the buildings for the time being
comprised in the Premises and irrespective of the cause of the damage
necessitating such repair, maintenance, renewal, rebuilding or others and
including any which may be rendered necessary by any defects, latent or patent
which may exist or subsequently become manifest in the Premises), but excepting
(i) damage by any Insured Risks for which the Landlord is indemnified under any
insurance policy effected hereunder save to the extent that the payment of
insurance monies shall have been refused or withheld in whole or in part by
reason of the act, neglect, default or omission of the Tenant or any sub-tenant
or their respective servants, agents, invitees or licensees or any other persons
for whom the Tenant is legally responsible and the Tenant has not made good the
amount rendered so irrecoverable in terms of clause 5.4.6 and save further for
any excesses payable under such policy or policies (ii) any Uninsured Risk
Damage and (iii) any works arising from or are necessitated by any negligent act
or omission of the Landlord or others for whom they are responsible at law.
Provided that (a)

 

12



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

in carrying out any works whatsoever to the Premises the Tenant shall use best
quality appropriate materials and (b) any warranty by the Landlord, whether
express or implied and whether under statute or common law or otherwise that the
Premises are reasonably fit for the purposes for which they are let is expressly
excluded.

 

  5.6.2. To keep all windows and glass of the Premises clean both inside and
outside and unobstructed.

 

  5.6.3. To keep in good and safe repair all Conduits exclusively serving the
Premises.

 

  5.6.4. To repair or replace (where beyond economic repair) by articles of
equivalent or better quality any Landlord’s fixtures, fittings, lifts, boilers,
plant, machinery or equipment on or in the Premises needing repair or
replacement.

 

  5.6.5. To keep all rubbish and waste enclosed in suitable receptacles situated
in such areas as may be designated by the Landlord acting reasonably and to
empty such receptacles at least once a week and to keep any part or parts of the
land forming part of the Premises as may from time to time be unbuilt upon in
proper, neat and tidy order and condition all to the reasonable satisfaction of
the Landlord.

 

  5.6.6. To give written notice to the Landlord immediately upon becoming aware
of any want of repair or any defect in the Premises.

 

  5.6.7. At the reasonable request of the Landlord but at the cost of the Tenant
to enter into such contracts as the Landlord may reasonably consider advisable
with persons of repute previously approved by the Landlord for the regular
maintenance, inspection and servicing of any fire or security alarm system,
sprinklers, smoke detection system, lift(s), boiler(s), heating system, air
conditioning system or other such systems or installations and associated
apparatus as are or may hereafter be installed in or on the Premises.

 

  5.6.8. To pay to the Landlord any costs properly incurred by the Landlord in
connection with the repair, maintenance, resurfacing or renewal of any
neighbouring or adjoining premises occasioned by the act, neglect, default or
omission of the Tenant or any sub-tenant or their respective servants, agents,
invitees or licensees or any other persons for whom the Tenant is legally
responsible.

 

  5.7. Decoration

 

  5.7.1. In this clause 5.7 “to decorate” means to paint, polish, repaper or
otherwise treat as the case may be in a proper and workmanlike manner all
surfaces usually or requiring to be so treated having first prepared such
surfaces by stripping off, stopping and priming as may be necessary and to wash
down all washable surfaces and to restore, point and make good all brickwork,
stucco and stonework where necessary and to grain, marble or varnish any parts
usually so treated, all decoration being carried out with good quality
materials.

 

  5.7.2. To decorate the outside of the Premises in the fifth year of the term
and in every fifth year afterwards and the inside of the Premises in the fifth
year of the term and every fifth year afterwards and both the outside and the
inside in the last three months of the term whenever determined (PROVIDED THAT
no such decoration shall be required more than once in any one calendar year),
the decoration whenever it differs from the

 

13



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

present colour or type to be in a colour and type previously approved by the
Landlord’s Surveyor, such approval not to be unreasonably withheld and to clean
the outside stonework of the Premises as often as the Landlord may reasonably
require, all to the reasonable satisfaction of the Landlord or the Landlord’s
Surveyors.

 

  5.8. To leave in good repair

At the expiry or sooner termination of this Lease (in this clause 5.8 referred
to as “the date of expiry”) quietly and without any warning away or other
process of law notwithstanding any law or practice to the contrary to deliver up
the Premises with vacant possession and in a state and condition as shall in all
respects be consistent with a full and due performance by the Tenant of the
provisions herein contained having first:-

 

  5.8.1. repaired or replaced (where beyond economic repair) any landlord’s
fixtures and fittings which may be worn, missing or damaged with articles of an
equivalent kind and quality;

 

  5.8.2. made good any damage resulting from the removal of any additions,
erections, fixtures, fittings, fascia, signs, or plant and machinery in the
nature of tenant’s fixtures or fittings;

 

  5.8.3. if and to the extent so required by the Landlord, reinstated and
restored the condition of the Premises to that existing before any alterations
or additions were carried out; and

 

  5.8.4. complied in full with the requirements of any schedule of dilapidations
or wants of repair served prior to such date of expiry;

all of the foregoing matters being attended to in a proper and workmanlike
manner and all consequential damage being made good all to the reasonable
satisfaction of the Landlord’s Surveyor. In the event that the Premises are not
so delivered up by the Tenant at the date of expiry, then the Landlord shall be
entitled to serve a schedule of dilapidations or wants of repair upon the Tenant
at any time up to 2 months after the date of expiry and in the event that the
Tenant does not comply in all respects with the same in manner aforesaid within
1 month of the service of said schedule (or immediately in the case of
emergency) then the Landlord shall be entitled to carry out the works thereby
required and the Tenant shall reimburse to the Landlord on demand the costs
properly incurred by the Landlord in so doing together with all professional and
other fees properly incurred by the Landlord in connection therewith.

 

  5.9. Use

 

  5.9.1. Not to use the Premises other than for use for the manufacture of
biotechnology products and/or research into the production of biotechnology
products and/or development of processing for the production of biotechnology
products with ancillary offices and warehousing or for such other use as shall
be approved in writing by the Landlord.

 

  5.9.2. Not to do on the Premises anything which may be a nuisance or annoyance
or cause danger, injury or damage to the Landlord or its tenants or any
neighbouring owner or occupier.

 

  5.9.3.

Not to use the Premises for any noxious, noisy, offensive or dangerous trade,
business or pursuit nor for any illegal or immoral act or purpose nor as a club,
betting shop or for any purpose which is declared unlawful or requires a Licence
under the Betting Gaming and Lotteries Act 1963 or for

 

14



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

the collection of football pools’ coupons or the sale of lottery tickets or as a
sex shop, amusement arcade or leisure centre nor for any public exhibition, show
or political meeting nor as a restaurant, snack bar or for catering of any
description and not to hold any sales by auction nor keep any animals or birds
on the Premises, and not to allow on the Premises any hazardous materials
(except for materials generated by the use of the Premises permitted by this
Lease and stored in accordance with all applicable Legal Requirements) or
anything which is or may become dangerous or offensive.

 

  5.9.4. Not so far as concerns the building or buildings situated from time to
time upon the Premises to cause any obstruction outside.

 

  5.9.5. Not to use on the Premises:-

 

  5.9.5.1. any machine other than normal shop and office machines and computer
equipment which in appropriate cases shall be rubber or otherwise mounted so as
to minimise noise and vibration;

 

  5.9.5.2. any machinery or sound reproduction amplifying equipment which shall
cause a nuisance or disturbance to the Landlord or the owners or occupiers of
adjoining or neighbouring premises.

 

  5.9.6. Not to do anything which imposes an excessive load or strain on the
Premises or which might reasonably be expected to cause structural damage.

 

  5.9.7. Not to obstruct others lawfully using areas (if any) which the Tenant
is entitled to use in common and to use the same in a reasonable manner and in
accordance with any reasonable regulations made by the Landlord from time to
time in regard thereto.

 

  5.9.8. Not to reside or sleep on the Premises.

 

  5.9.9. Not to discharge anything into the Conduits serving the Premises which
will or may be corrosive or harmful or which may cause any obstruction or
deposit therein, and forthwith to remove such obstruction and to make good all
damage to the reasonable satisfaction of the Landlord.

 

  5.10. Advertisements and aerials, etc.

 

  5.10.1. Not without the Landlord’s consent to exhibit any advertisement,
notice or sign outside the Premises or inside the Premises so as to be seen from
the outside save for a fascia or other sign displaying the Tenant’s normal
corporate signage and which if so required by the Landlord shall be removed at
the expiry or sooner determination of the term and any damage thereby occasioned
made good by the Tenant.

 

  5.10.2. Not to install any flag pole nor any outside television or radio
aerial or window box on the Premises.

 

  5.11. Assignations

 

  5.11.1. Not to assign the Tenant’s interest in part only of this Lease.

 

  5.11.2. Not to assign the Tenant’s interest in the whole of this Lease without
the prior written consent of the Landlord which shall not be unreasonably
withheld in the case of a proposed assignee who is respectable and responsible,
of sound financial standing and in the Landlord’s reasonable opinion
demonstrably capable of performing the obligations of the Tenant under this
Lease.

 

15



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.12. Sub-letting and Parting with Possession:-

 

  5.12.1. Not (save for any subletting in accordance with the provisions of
clauses 5.12.2 and 5.12.3) to sublet or part with the possession of the whole or
any part of the Premises.

 

  5.12.2. Not to sublet the Premises except as a whole and after obtaining the
consent of the Landlord which shall not be unreasonably withheld in the case of
a proposed sub-tenant who is respectable and responsible, of sound financial
standing and is in the Landlord’s reasonable opinion demonstrably capable of
performing the obligations of the sub-tenant under the proposed sub-lease.

 

  5.12.3. Notwithstanding the foregoing provisions of this clause 5.12 not to
grant a sub-lease of the Premises (whether mediate or immediate) unless:-

 

  5.12.3.1. the rent payable under that sub-lease shall be at a rent which at
the date of the grant of that sub-lease is equal to or greater than the market
rent for the Premises;

 

  5.12.3.2. that sub-lease is granted on or subject to terms which do not
require the payment of any fine or premium or the granting to the relevant
sub-tenant of any rent free period in excess of that which is normal in the
market for properties such as the Premises at that time;

 

  5.12.3.3. that sub-lease imposes upon the relevant sub-tenant obligations,
conditions and provisions (which the Tenant obliges itself with the Landlord to
operate and enforce):-

 

  5.12.3.3.1. for upward only reviews of rent on the same dates and on the same
terms and conditions as the review dates and terms and conditions specified by
this Lease and occurring at least as frequently as under this Lease but the
Tenant may, with the approval of the Landlord not to be unreasonably withheld,
introduce additional reviews of rent on such terms and conditions;

 

  5.12.3.3.2. which allow for the relevant landlord under that sub-lease to
effect an irritancy on breach of any obligation by the relevant sub-tenant;

 

  5.12.3.3.3. no less onerous than those imposed upon the Tenant by or pursuant
to this Lease;

 

  5.12.3.3.4. prohibiting the relevant sub-tenant from doing or allowing any act
or thing on or in relation to the Premises inconsistent with or in breach of the
obligations and conditions imposed upon the Tenant by or pursuant to this Lease;

 

  5.12.3.3.5. restricting assignation, charging and parting with possession in
terms mutatis mutandis the same as those contained in this Lease and upon the
basis that the Landlord as well as the Tenant shall have the right to approve
permissible dealings and to require direct undertakings and guarantees and
prohibiting any sub-sub-letting;

 

16



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.12.3.4. the property to be sublet falls wholly within the Premises as
comprised within this Lease and does not include any property or any right over
any property which is not granted by this Lease; and

 

  5.12.3.5. that sub-lease is otherwise in a form approved by the Landlord
acting reasonably.

 

  5.12.4. Not to vary the terms or accept any surrender of any sub-lease except
after obtaining the consent of the Landlord which shall not be unreasonably
withheld.

 

  5.12.5. To ensure that:-

 

  5.12.5.1. the rent payable under any sub-lease is neither reduced nor commuted
nor payable further in advance than provided for by that sub-lease;

 

  5.12.5.2. the rent payable under any sub-lease is reviewed in accordance with
its terms;

 

  5.12.5.3. no agreement is reached with the relevant sub-tenant about any
reviewed rent except after obtaining the consent of the Landlord which shall not
be unreasonably withheld; and

 

  5.12.5.4. the Landlord’s representations as to the rent which ought to be
payable are made to the persons appointed to determine the rent under the
permitted sub-lease to the reasonable satisfaction of the Landlord.

 

  5.12.6. Not without the prior written consent of the Landlord to share or part
with possession of the whole or any part of the Premises or hold the Tenant’s
interest in this Lease in trust for any other party other than by way of an
assignation, security or sub-lease permitted under clauses 5.11, 5.12 or 5.13.

 

  5.13. Charging

 

  5.13.1. Not to charge part only of the Tenant’s interest in this Lease.

 

  5.13.2. The Tenant shall be entitled to charge the whole Tenant’s interest in
this Lease without the consent of the Landlord.

 

  5.14. Registration and information

 

  5.14.1. Within two months after any permitted assignation, charge, sub-lease,
sub-sub-lease, parting with possession or any permitted transmission or other
devolution of an interest in the Premises or any part of the Premises to deliver
to the Landlord’s solicitors two Books of Council and Session registered
extracts of the document(s) effecting such transaction.

 

  5.14.2. At the request of the Landlord from time to time to supply full
details of:-

 

  5.14.2.1. the use of the Premises; and

 

17



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

 

  5.14.2.2. any occupiers of the Premises and of the terms of any such
occupations including any rents or payments in the nature of rent currently
payable by any such occupiers and any provisions for the review of such rent.

 

  5.15. Entry to Remedy Breach of Obligation

To permit the Landlord after prior notice of at least 48 hours to the Tenant (or
at any time in an emergency) to enter the Premises without obligation to pay
compensation to the Tenant to remedy any breach of obligation for which the
Tenant is liable (without prejudice to the Tenant’s liability for such breach).

 

  5.16. Entry to Carry Out Works in Default

 

  5.16.1. To permit the Landlord after prior notice of at least 48 hours to the
Tenant (or at any time in the case of emergency) to enter the Premises without
obligation to pay compensation to the Tenant for the purpose of:-

 

  5.16.1.1. viewing and recording their state and condition; and

 

  5.16.1.2. preparing a notice identifying any breaches of the Tenant’s
obligations relating to the state and condition of the Premises and requiring
the Tenant to remedy them.

 

  5.16.2. If the Landlord has given notice during the term of any breach of
obligation relating to the state and condition of the Premises for which the
Tenant is liable:-

 

  5.16.2.1. to start the necessary remedial work within 10 Working Days of the
date of the notice;

 

  5.16.2.2. to proceed diligently and without interruption to complete the work;
and

 

  5.16.2.3. to complete the work within such reasonable period or periods (which
may continue after the expiry of the term) as the Landlord may specify in the
notice (or any longer period which the Landlord may allow the Tenant) provided
that where any period continues after the expiry of the term, the Landlord shall
allow the Tenant reasonable access to the Premises for the carrying out of the
work.

 

  5.16.3. If the Tenant does not comply with clause 5.16.2 (whether the failure
is to start the work, to proceed diligently with the work or to complete the
work) then, without prejudice to the Tenant’s liability for any breach of
obligation:-

 

  5.16.3.1. to allow the Landlord to enter the Premises and carry out the
outstanding work; and

 

  5.16.3.2. to pay on demand on a full indemnity basis and as a debt due all
proper costs and expenses (including fees of professional advisers) incurred by
the Landlord in connection with carrying out the work in default.

 

  5.16.4. In any event to pay on demand on a full indemnity basis and as a debt
due all costs and expenses (including fees of professional advisers and, where
the term has expired, loss of rent for the period from the expiry of the term
until completion of the works at the rate payable immediately before the expiry
of the term) arising from or in connection with the preparation and service of
any such notice.

 

18



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.17. Inspection

To permit the Landlord after prior notice of at least 48 hours to the Tenant (or
at any time in an emergency) to inspect the Premises at reasonable times for any
purpose.

 

  5.18. Entry for repairs, etc.

To permit the Landlord after prior notice of at least 48 hours to the Tenant (or
at any time in an emergency) to enter the Premises at reasonable times subject
to the person exercising such right making good any damage caused to the
Premises:-

 

  5.18.1. in connection with maintenance, repair, alteration or development or
the connecting up of Conduits to any neighbouring premises or to anything
serving or running through the Premises or any neighbouring premises;

 

  5.18.2. to exercise a right, or to comply with an obligation of repair,
maintenance or renewal under this Lease or in connection with any of the matters
referred to in clause 5.3; or

 

  5.18.3. to comply with any requirements of any competent authority or any
third party having legal rights over the Premises or any neighbouring premises.

 

  5.19. On re-letting or sale of Landlord’s interest

To allow the Landlord upon prior notice of at least 48 hours to enter the
Premises during the last six months of the term or at any time when the Landlord
wishes to sell its interest in order to fix upon the Premises a noticeboard for
the re-letting or the sale of the Premises which shall not be removed or
obscured by the Tenant but which shall not be fixed in such a position as to
interfere with the Tenant’s signage and to permit all persons authorised by the
Landlord or its agents to view the Premises during normal business hours by
appointment without interruption.

 

  5.20. Compliance with statutes etc.

 

  5.20.1. To comply in all respects at the Tenant’s expense with the provisions
of all Legal Requirements for the time being in force relating to the Premises.

 

  5.20.2. Not to do or omit on or about the Premises any act or thing by reason
of which the Landlord may under any Legal Requirements or the title deeds incur
or have imposed upon it or become liable to pay any levy, penalty, damages,
compensation, costs, charges or expenses and so far as the law allows to
indemnify the Landlord against all such liability and in particular (but without
prejudice to the generality of the foregoing) against any liability under the
Factories Act 1961, the Offices Shops and Railway Premises Act 1963, the Fire
Precautions Act 1971, the Health and Safety at Work etc, Act 1974, the Control
of Pollution Act 1974, the Environmental Protection Act 1990 and the Environment
Act 1995 and all current fire, sanitary and environmental health regulations
relating to the Premises and against such fair and equitable proportion of any
such liability relating both to the Premises and any other neighbouring and
adjoining premises as the Landlord’s Surveyor shall conclusively determine.

 

19



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

 

  5.21. Expenses

 

  5.21.1. To pay on demand to the Landlord, as a debt due, all proper and
reasonable costs and expenses properly incurred by the Landlord in connection
with:-

 

  5.21.1.1. any breach of obligation by the Tenant;

 

  5.21.1.2. any notice requiring the Tenant to remedy a breach of any of the
Tenant’s obligations;

 

  5.21.1.3. the preparation and service of a schedule of dilapidations during or
within 2 months after the end of the term;

 

  5.21.1.4. any consent applied for under this Lease;

 

  5.21.1.5. commissioning an Energy Performance Certificate in connection with
any consent applied for under this Lease; and

 

  5.21.1.6. any request by the Tenant relating to the Premises (including where
appropriate the approval of plans and specifications, the inspection of works
and the issue of any certificate in respect thereof).

 

  5.22. Town planning

 

  5.22.1. Not to apply for planning permission in respect of the Premises
without the Landlord’s prior written consent which shall not be unreasonably
withheld.

 

  5.22.2. If the Landlord attaches conditions to any consent referred to in
clause 5.22.1 not to apply for any relevant planning permission except in
accordance with those conditions.

 

  5.22.3. At all times during the term to comply with the provisions and
requirements of the Planning Acts and of any planning permissions (and the
conditions thereof) relating to or affecting the Premises.

 

  5.22.4. Subject to clause 5.22.1 as often as necessary at the Tenant’s expense
to obtain and if appropriate renew all necessary planning permissions and serve
all necessary notices required for the carrying out by the Tenant of any
operations or the commencement or continuance by the Tenant of any use on the
Premises constituting development.

 

  5.22.5. To pay and satisfy any charge imposed under the Planning Acts for any
development by the Tenant at the Premises.

 

  5.22.6. Not to accept nor to implement any planning permission before it has
been produced to and acknowledged by the Landlord as satisfactory, (such
acknowledgement not to be unreasonably withheld) the Landlord reserving the
right to refuse to express such satisfaction if the period of such permission or
anything contained in or omitted from it in the Landlord’s or the Landlord’s
Surveyor’s reasonable opinion would prejudice the Landlord’s interest in the
Premises or any adjoining or neighbouring premises either during or after the
term and in the event of any such permission containing conditions which the
Landlord expresses to be unsatisfactory the Tenant shall forthwith at the
Landlord’s request lodge the necessary notice of appeal and at the Tenant’s cost
proceed diligently with such appeal, at all times at the request of the Landlord
keeping the Landlord informed as to the progress thereof.

 

20



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.22.7. Where the consent or approval of the Landlord is required for the
carrying out of any works at, on, or to the Premises and the Landlord has
granted such consent or approval, not to implement any such works until such
time as the Tenant has obtained planning permission, building warrants and any
other necessary consents and has otherwise fully observed the provisions of this
clause 5.22.

 

  5.22.8. Unless the Landlord otherwise directs in writing to carry out and
complete before the expiry or sooner determination of the term:-

 

  5.22.8.1. any work required to be carried out at the Premises as a condition
of any planning permission implemented by the Tenant or any sub-tenant or other
occupier or predecessor in title of the Tenant whether or not the date by which
the planning permission requires such works to be carried out is within the
term; and

 

  5.22.8.2. any development begun by the Tenant or any sub-tenant or other
occupier or predecessor in title of the Tenant at the Premises in respect of
which the Landlord shall or may be or may become liable for any charge or levy.

 

  5.22.9. If called on to produce to the Landlord and the Landlord’s Surveyor
all plans, documents and other evidence reasonably required by the Landlord to
satisfy itself that this clause 5.22 has been complied with.

 

  5.22.10. Subject always to compliance with clause 5.27 as soon as practicable
and in any event within 5 Working Days of the Tenant becoming aware of the same
to notify the Landlord of any order, direction, proposal or notice under the
Planning Acts served on or received by the Tenant or coming to the Tenant’s
notice which affects the Premises and to produce to the Landlord if required any
such order, direction, proposal or notice in the Tenant’s possession and not to
take any action in respect of such order, direction, proposal or notice without
the Landlord’s approval and at the request of the Landlord and cost of the
Tenant to make or join in making such objection or representation in respect of
any such order, direction, proposal, application or notice as the Landlord shall
deem expedient.

 

  5.22.11. If the Tenant shall by reference to the Tenant’s interest in the
Premises receive any compensation because of any restriction upon the use of the
Premises under or by virtue of the Planning Acts then when such interest shall
determine (for whatever reason) the Tenant shall immediately make such provision
as is just and equitable for the Landlord to receive a due benefit from such
compensation.

 

  5.23. Taxes on development

Notwithstanding anything in this Lease to the contrary not to do to or at the
Premises anything which imposes on the Landlord any liability to pay tax under
any Legal Requirement imposing a levy upon profits derived from the disposal or
development of land and so far as the law allows to indemnify the Landlord
against all liability for any such tax and any loss or damage arising from any
development by or for the Tenant or any person claiming through or under the
Tenant at the Premises during the term.

 

  5.24. VAT

 

  5.24.1. To pay without deduction or set-off all VAT chargeable on all taxable
supplies received by the Tenant under or in connection with this Lease.

 

21



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.24.2. To reimburse to the Landlord without deduction or set off all VAT on
supplies received by the Landlord where the Tenant is obliged under or in
connection with this Lease to reimburse the Landlord for such supplies and the
Landlord is unable to recover such VAT as input tax.

 

  5.25. Servitudes and encroachments

 

  5.25.1. Not to obstruct any window, light, servitude or any right of way or
other right belonging to or enjoyed by the Premises nor acknowledge that any
light, right of way, servitude or right is enjoyed by consent of any other
person nor grant to third parties rights over the Premises and to give immediate
notice to the Landlord if any servitude, right or encroachment affecting the
Premises shall be made or attempted and at the Landlord’s request but at the
Tenant’s cost to adopt such means as may be reasonably required to prevent such
servitude, right or encroachment.

 

  5.25.2. Not at any time during the term to bring any action or make any claim
or demand on account of any injury to or diminution of light or air to the
Premises or any doors, windows or apertures thereof in consequence of the
erection or alteration of any building overlying, underlying or adjacent,
neighbouring or opposite to the Premises for which the Landlord shall have given
its consent or in respect of any servitude, right or privilege granted or to be
granted by the Landlord for the benefit of any such other building and to concur
with the Landlord in any consent which the Landlord may give or grant as
hereinbefore mentioned.

 

  5.26. Interest

If and whenever the Tenant shall fail to pay the rent or any other monies due
under this Lease on the due date for payment thereof, the Tenant shall pay to
the Landlord Interest on such rent or other monies as the case may be from the
date upon which such rent or other monies fell due (or if earlier the date of
demand) to the date on which such rent or other monies are actually paid. The
due date for payment shall, in the case of rent be the relevant quarter day and
in all other cases the date occurring 10 Working Days after the date of demand
by the Landlord.

 

  5.27. Notices, etc.

 

  5.27.1. As soon as reasonably practicable on receipt from any public authority
of any consent, notice, order, communication or proposal of any nature affecting
the Premises to send a copy of the relevant document to the Landlord and at the
Landlord’s request but at the Tenant’s cost to make or join the Landlord in
making such objections or representations against or in respect of any such
notice, order, communication or proposal as the Landlord reasonably deems
expedient.

 

  5.27.2. To give written notice forthwith to the Landlord of any notice,
permission, order or proposal relating to the Premises given, made or notified
by any competent authority and also of any other communication or matter which
it may receive or become aware of which affects or may affect the interest of
the Landlord in the Premises or any part thereof or under this Lease, and upon
becoming aware of the same, of any damage to the Premises or any part thereof
caused by any of the Insured Risks or by an Uninsured Risk or of any defect in
the Premises or any part thereof which if not remedied might give rise to any
third party claim or to any obligation on the Landlord to do or refrain from
doing any act or thing to comply with any legal duty of care.

 

22



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.27.3. At all times to display and maintain on the Premises all notices
relating to the proper management of the Premises or in compliance with any
Legal Requirement which the Landlord may from time to time require to be
displayed but which shall not be required in such a position as to interfere
with the Tenant’s business save where the same is required to comply with such
Legal Requirement.

 

  5.28. To observe title conditions

 

  5.28.1. To perform and observe (except insofar only as the following are
comprised within any obligation specifically undertaken by the Landlord in terms
of this Lease) the conditions, provisions, obligations and others specified or
referred to in the title deeds of the Premises (so far as valid, subsisting and
applicable) in the same manner and to the same extent as if the Tenant were the
heritable proprietor of the Premises.

 

  5.28.2. To perform and observe the tenant’s obligations (other than the
obligation to pay rent and to complete the Development Works) and the
restrictions referred to in the Superior Lease so far as they relate to the
Premises notwithstanding any inconsistency between this Lease and the
obligations and restrictions contained in the Superior Lease.

 

  5.29. Fire fighting

 

  5.29.1. To keep the Premises supplied and equipped with all fire fighting and
extinguishing appliances and fire detection equipment from time to time required
by any Legal Requirement, required by the insurers of the Premises or reasonably
recommended by them, or reasonably required by the Landlord.

 

  5.29.2. To ensure that such appliances and equipment are kept open for
inspection and properly maintained and not to obstruct the access to or means of
working such appliances or equipment or the means of escape from the Premises in
case of fire.

 

  5.29.3. To take expeditiously all requisite steps to obtain any necessary fire
certificate.

 

  5.30. Breach by Sub-Tenant

In the event of the breach, non-performance or non-observance of any
obligations, conditions, agreements or provisions contained or referred to in
this Lease by any sub-tenant or other person holding the Premises as sub-tenant
or by any other permitted occupier forthwith upon discovering the same to take
and institute at its own expense all necessary steps and proceedings to remedy
such breach, non-performance or non-observance and if the same shall not be
remedied to the satisfaction of the Landlord within such reasonable period of
time as the Landlord may intimate, if the Landlord shall so require, to enforce
the Tenant’s rights of irritancy against such sub-tenant, but the provisions of
this clause 5.30 are without prejudice to the Landlord’s right of irritancy
under this Lease.

 

  5.31. Compliance with Construction Regulations

 

  5.31.1. To comply with its obligations under the Construction Regulations
including all requirements in relation to the provision and maintenance of a
health and safety file.

 

  5.31.2. Where the Construction Regulations apply, to plan, carry out and
complete any works to the Premises in all respects in accordance with the
Construction Regulations.

 

23



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.31.3. Before commencing any works to which the Construction Regulations
apply, to procure that a declaration to the effect that the Tenant is the sole
client in respect of those works for the purposes of the Construction
Regulations is made to the Health and Safety Executive and to give to the
Landlord a copy of that declaration within three Working Days of it being sent
and of the acknowledgment of it from the Health and Safety Executive (or such
other authority as may from time to time be appropriate under the Construction
Regulations) within three Working Days of receipt.

 

  5.31.4. Within one month after completion of any works to which the
Construction Regulations apply to give to the Landlord all necessary details of
those works for the health and safety file required to be maintained under the
Construction Regulations and if the Tenant shall fail to do so the Landlord may
enter the Premises to carry out at the cost of the Tenant such inspections and
investigations (including removing or making copies of any documents) necessary
to enable the Landlord to make a complete record of those works and to obtain
such other information as that file should contain.

 

  5.31.5. Where the Construction Regulations apply to any works undertaken by
the Tenant or any sub-tenant to procure in favour of the Landlord a
royalty-free, irrevocable, non-exclusive licence (which may be assigned or in
respect of which sub-licences may be granted) to use and reproduce any and all
documents relating to those works contained in the health and safety file and
the designs and inventions contained in them for any purpose whatsoever
connected with the Premises or the Landlord’s development.

 

  5.31.6. To permit the Landlord to enter the Premises to inspect and take
copies of any health and safety file maintained by the Tenant or any sub-tenant
under the Construction Regulations.

 

  5.31.7. At the expiry or sooner determination of the term to give to the
Landlord any health and safety file relating to the Premises maintained by the
Tenant or any sub-tenant pursuant to the Construction Regulations.

 

  5.32. Management Regulations

To comply with all reasonable regulations and directions which the Landlord may
from time to time impose relating to the use and management of any items or
areas of common use and benefit (if any) which the Tenant is entitled to the
non-exclusive use or enjoyment of in terms of this Lease and to comply with all
reasonable regulations, arrangements and agreements made by the Landlord from
time to time in connection with access to and egress from the Premises over any
land or premises whether or not used or to be used in common or jointly with any
other person and so that, without prejudice to the foregoing generality, no
road, forecourt, or other area or entrance or passageway leading to or giving
access to or egress from the Premises or over which the Tenant may have rights
of access or use shall be damaged or obstructed or used in such manner as to
cause in the reasonable opinion of the Landlord, any nuisance, damage or
annoyance.

 

  5.33. Energy Performance Certificates

 

  5.33.1. To co-operate with the Landlord, and provide the Landlord with all
necessary information required, in order for the Landlord to commission or
prepare an Energy Performance Certificate for the Premises or to otherwise
comply with the terms of the EPB Regulations;

 

24



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  5.33.2. Not to commission or prepare an Energy Performance Certificate for the
Premises without the prior written consent of the Landlord;

 

  5.33.3. Without prejudice to the terms of clause 5.33.2, to provide the
Landlord with a certified true copy of any Energy Performance Certificate
commissioned or prepared by or on behalf of the Tenant in respect of the
Premises.

 

  5.34. General Undertaking

To perform, observe and comply with the whole other obligations, stipulations,
restrictions and other provisions of this Lease in so far as affecting the
Tenant.

 

6. PROVISOS

It is further agreed as follows:-

 

  6.1. Irritancy

If at any time during the term the Tenant shall allow any payment of the yearly
rent or any other monetary sums payable hereunder or any part thereof to remain
unpaid for a period of 10 Working Days (whether demanded or not) from the due
date or if the Tenant shall fail to comply with or contravene any of the other
material conditions, obligations, provisions and restrictions contained or
referred to in this Lease or (being an individual or a firm) becomes insolvent
or apparently insolvent, sequestrated, dissolved or has a judicial factor
appointed or (being a company or a limited liability partnership) goes into
liquidation whether voluntary or compulsory (otherwise than a voluntary
liquidation of a solvent company for the purpose of amalgamation or
reconstruction which has been approved by the Landlord (which approval will not
be unreasonably withheld)) or if a receiver or an administrator shall be
appointed in respect of the whole or any part of the property and undertaking of
the Tenant or being a company with unlimited liability applies to limit its
liability or if a poinding of the Tenant’s effects shall be executed and not
released within 10 Working Days or if the Tenant shall voluntarily divest itself
of its property by trust deed for behoof of creditors or otherwise enter into
any composition with its creditors then and in any of these events it shall be
in the power of the Landlord to irritate this Lease without any declarator or
process of law to be used to that effect (which irritancy is declared to be
pactional and not penal and shall not be purgeable at the Bar) and to remove the
Tenant from possession of the Premises and that without prejudice to the
Landlord’s claims for past or current rents or any other claims competent to the
Landlord; Declaring, however, that the Landlord’s right of irritancy herein
contained may not be exercised:-

 

  6.1.1. on account of failure by the Tenant to make payment of the yearly rent
or any part thereof within 10 Working Days after the same shall have become due
unless and until a further period of fourteen days has elapsed after written
notice has been given by the Landlord to the Tenant detailing the failure and
referring to this clause without the Tenant having made payment to the Landlord
of the amount due; or

 

  6.1.2. on account of any other failure or contravention by the Tenant which is
capable of being remedied unless and until a reasonable period (specified in the
aftermentioned notice) has elapsed after written notice has been given by the
Landlord to the Tenant detailing the failure or contravention and referring to
this clause without the Tenant having remedied the same.

 

  6.2. Exclusion of Warranties

 

  6.2.1. The Tenant acknowledges that this Lease has not been entered into in
reliance wholly or partly upon any statement or representation made by or on
behalf of the Landlord save in so far as any such statement or representation is
expressly set out in this Lease.

 

25



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  6.2.2. Nothing in this Lease or in any consent or approval granted by the
Landlord under this Lease shall imply or warrant that the Premises may under the
Planning Acts or the title deeds be used for the purpose authorised by this
Lease and the Tenant acknowledges and admits that the Landlord has not given or
made at any time any representation or warranty that any such use is or will be
or will remain a permitted use under the Planning Acts and notwithstanding that
any such use may not be or may cease to be a permitted use under the Planning
Acts, the Tenant shall remain fully bound and liable to the Landlord in respect
of the Tenant’s obligations without any compensation, recompense or relief of
any kind.

 

  6.3. Service of notices

All notices, counter-notices, requests or consents under this Lease (in this
clause referred to by the term “notice”) shall be in writing. Any notice to the
Tenant shall be sufficiently served if sent to the Tenant by recorded delivery
post (if the Tenant shall be an incorporated body) to its principal or
registered office or (if the Tenant shall be a person other than an incorporated
body) to its last known address in Great Britain or Northern Ireland or to the
Premises or (if the Tenant shall be a firm) to the firm and any one or more of
the partners thereof at their principal place of business or at the Premises and
(in any other case) to the Tenant at the Premises. Any notice to the Landlord
(if an incorporated body) shall be sufficiently served if sent by recorded
delivery post to its principal or registered office (or to such other address as
it may intimate from time to time for the receipt of notices) or (if the
Landlord shall be a person other than an incorporated body) shall be
sufficiently served if sent by recorded delivery post to its last known address
in Great Britain or Northern Ireland. Any notice sent by first class recorded
delivery post shall in the absence of evidence to the contrary be deemed to have
been duly served at the expiry of 2 Working Days after the date of posting. In
proving service, it shall be sufficient to prove that the envelope containing
the notice was duly addressed to the Tenant or to the Landlord (as the case may
be) in accordance with the terms of this clause and posted to the place to which
it was so addressed.

 

  6.4. Rent abatement, Exclusion of Rei Interitus/Mutual Option to Determine

 

  6.4.1. If the Premises shall be destroyed or so damaged by any of the Insured
Risks so as to be unfit for occupation or use then unless the policy or policies
of insurance of the Premises or any larger subjects of which the Premises form
part shall have been vitiated or payment of the policy monies refused or
withheld in whole or in part in consequence of any act, neglect, default or
omission of the Tenant, any sub-tenant or their respective servants, agents,
invitees or licensees or any other persons for whom the Tenant is legally
responsible then payment of the yearly rent stated in or ascertained in
accordance with clause 4 or a fair proportion thereof according to the nature
and extent of the damage sustained and the extent of deprivation of occupation
and use (the amount of such proportion in default of agreement to be
conclusively determined by the Landlord’s Surveyor) shall be suspended until the
Premises or the damaged or destroyed portion of the Premises shall have been
reinstated or made fit for occupation or use or until the expiration of the
period for which loss of rent has been insured against whichever is the shorter.
PROVIDED AND DECLARING that subject only to clause 6.4.2 this Lease shall not be
terminated by reason of destruction of or damage to the whole or any part of the
Premises but shall nevertheless endure for the term notwithstanding any rule of
law to the contrary and the application of rei interitus is expressly hereby
excluded.

 

26



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  6.4.2.

 

  6.4.2.1. If the Premises are not so rendered fit for occupation or use by a
date three years from the date of such destruction or damage by any of the
Insured Risks the Tenant may at any time thereafter by giving not less than 20
Working Days written notice to the other determine this Lease PROVIDED THAT if
the Premises shall have been rendered fit for occupation or use by a date prior
to the expiry of such notice then such notice shall cease to have effect.

 

  6.4.2.2. If the Premises or any part thereof shall be damaged by any of the
Insured Risks and the Landlord is prevented from rebuilding the Premises then
the Landlord may determine this Lease by giving to the Tenant not less than 20
Working Days written notice and on the expiration of such notice this Lease
shall forthwith determine and cease to be of further effect save in respect of
any antecedent claims or liabilities under this Lease then subsisting and the
whole of the insurance proceeds shall belong to the Landlord.

 

  6.5. In the event that Uninsured Risk Damage occurs then clause 6.4.1 of the
Lease shall apply.

 

  6.6. Within nine months after the date of such Uninsured Risk Damage the
Landlord shall be obliged to give written notice to the Tenant (such notice
herein referred to as an “Election Notice”) stating whether or not the Landlord
proposes to procure the rebuilding or reinstatement of the Premises;

 

  6.7. If the Election Notice states that the Landlord proposes to rebuild or
reinstate as aforesaid, then for all the purposes of this Lease, the Uninsured
Risk Damage shall be deemed to have been caused by one of the Insured Risks and
the provisions of clause 6.5 and clause 8.2 shall apply.

 

  6.8. If the Election Notice states that the Landlord does not propose to
rebuild or reinstate as aforesaid, or if no Election Notice is served strictly
within the period of nine months referred to above, then either the Landlord or
the Tenant may determine this Lease (without penalty) by serving upon the other
not less than one month’s notice in writing to the other to that effect (but
such determination notice may only be served prior to the Premise’s being
rendered fit for and capable of beneficial occupation and use), but that without
prejudice to any claim by either the Landlord or the Tenant against the other in
respect of any antecedent breach of their respective obligations hereunder.

 

  6.9. Compensation on Vacating

Any right of the Tenant to claim compensation from the Landlord on vacating the
Premises shall be excluded as far as the law may allow.

 

  6.10. Disclaimer of liability

 

  6.10.1.

The Landlord shall not at any time be liable in any way to the Tenant or to any
person or persons claiming through the Tenant or in the Premises or any
adjoining property of the Landlord with the actual or implied authority of the
Tenant for any loss, damage or expense sustained by or through any defect,
decay, inadequacy, want of repair or decoration or otherwise in the Premises or
in respect of or arising out of any interruption or failure of

 

27



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

  any services or the defective working, choking, stoppage, breakage or failure
of any Conduits, equipment or machinery, or the bursting, exploding, leakage or
failure of any Conduits, appliances, apparatus or equipment, or any sprinkler or
other fire protection or prevention equipment, or the choking, stoppage or
overflow thereof or from any other cause or source whatsoever, or out of the
natural or accidental decay or insufficiency of any part of any adjoining
premises of the Landlord;

 

  6.11. Rent demands

 

  6.11.1. The demand for or the acceptance of rent or any other monies due under
this Lease by the Landlord or its agents shall not waive or discharge:-

 

  6.11.1.1. any breach of the Tenant’s obligations or the conditions or the
restrictions contained in this Lease (which breach shall for all purposes of
this Lease constitute a continuing breach) or the Landlord’s remedies in respect
thereof; or

 

  6.11.1.2. any liability attached to the non-performance or non-observance of
such obligations and conditions or the Landlord’s remedies in respect thereof;
or

 

  6.11.1.3. the Landlord’s right to review the yearly rent in terms of clause
4.2.

 

  6.11.2. If the Landlord shall refrain from demanding or accepting rent or any
other monies due under this Lease then Interest shall nevertheless be payable
thereon by the Tenant for the period during which the Landlord shall so refrain
if the reason for the Landlord so refraining is that there is reasonable ground
for believing that the Tenant is in breach of any of the obligations, conditions
or restrictions of this Lease.

 

  6.12. Unenforceable provisions

If any term or provision of this Lease or the application thereof to any person
or circumstances shall to any extent be invalid or unenforceable the remainder
of this Lease or application thereof shall not be affected thereby and each term
and provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

  6.13. Value Added Tax

 

  6.13.1. All sums payable or taxable supplies received by the Tenant under or
in connection with this Lease are exclusive of any VAT which may be chargeable.

 

  6.13.2. The Landlord shall not be obliged to exercise any election to waive
exemption from VAT in relation to the Premises.

 

  6.13.3. Every obligation on the Tenant under or in connection with this Lease
to indemnify the Landlord or any other person against any liability includes an
obligation to indemnify against any VAT chargeable in respect of that liability.

 

  6.13.4. The Landlord shall have the same remedies for non-payment of the VAT
as if the VAT were part of the rent or other monies or supply.

 

28



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

 

7. TENANT’S EFFECTS

The Tenant appoints the Landlord to be the Tenant’s agent to store or dispose of
any effects left by the Tenant on the Premises for more than 20 Working Days
after the date of expiry or sooner determination of the term and that on any
terms which the Landlord reasonably thinks fit and without the Landlord being
liable to the Tenant save to account for the net proceeds of sale less the
reasonable cost of storage (if any) and any other reasonable expenses properly
incurred by the Landlord.

 

8. LANDLORD’S OBLIGATIONS

The Landlord hereby binds and obliges itself:-

 

  8.1. Quiet Enjoyment

That the Tenant shall have quiet enjoyment of the Premises without interruption
by the Landlord.

 

  8.2. Insurance

To keep the Premises (other than the tenant’s fixtures and fittings and the
fixed or plate glass of the Premises) insured against loss or damage by or in
consequence of the Insured Risks in such sum as the Landlord or the Landlord’s
Surveyor shall consider to be the full reinstatement cost (taking inflation of
building costs into account and including the cost of demolition and site
clearance, hoarding, propping and incidental expenses and architects’ and
surveyors’ and other professional and statutory fees and all VAT thereon) and to
effect the loss of rent insurance more particularly specified in clause 5.4.2
and against public liability relating to the Premises and subject to obtaining
all necessary planning consents and all other necessary licences, approvals and
consents which the Landlord undertakes to use its reasonable endeavours to
obtain (the Landlord being entitled but not bound to appeal a refusal of any
such planning consent, licence, approval or consent) and to cause all insurance
monies received (other than for loss of rent) to be applied in making good the
damage for which the money has been received or (as the case may be) in
rebuilding the Premises with all reasonable speed and subject to clauses 5.4.1.2
and 5.4.6 to make up any deficiency in the insurance monies out of its own
monies (but not in any case so as to provide accommodation identical in layout
if it would not be reasonably practicable so to do so long as similar
accommodation provided is) save that the Landlord shall not be obliged to lay
out or procure the laying out of the proceeds of such insurance if:-

 

  8.2.1. such rebuilding, repairing or reinstating of the whole or any part of
the Premises is rendered impossible by external causes beyond the control of the
Landlord and in that event it is hereby agreed and declared that the whole of
such proceeds shall then belong to the Landlord; or

 

  8.2.2. payment of any insurance monies shall be properly refused by reason of
any act, neglect, default or omission of the Tenant, any sub-tenant or their
respective servants, agents, invitees or licensees or any other persons for whom
the Tenant is legally responsible or if the Tenant shall have failed to pay the
insurance expense referred to in clause 5.4.6.

The Landlord shall use reasonable endeavours to ensure that the Tenant’s
interest is noted on the insurance policy and a waiver of subrogation rights is
obtained

 

9. COSTS

The Tenant shall on the grant hereof pay the Land and Buildings Transaction Tax
(if any) on this Lease, the costs of recording and/or registration of this Lease
and obtaining three Extracts thereof (one for the Tenant’s use), all incidental
expenses and any VAT on any of the foregoing.

 

29



--------------------------------------------------------------------------------

LOGO [g361089pg.jpg]

 

10. JURISDICTION

This Lease shall be interpreted in accordance with the Law of Scotland and any
dispute, difference or question of any kind which may arise between the parties
or out of the terms hereof shall (unless otherwise provided herein) be
determined in accordance with the Law of Scotland and the parties prorogate
themselves to the jurisdiction of the Scottish Courts.

 

11. REGISTRATION

The parties consent to registration hereof and all memoranda by or on behalf of
the parties and of all certificates relative hereto or thereto for preservation
and execution: IN WITNESS WHEREOF

Signed for and on behalf of QUOTIENT BIOCAMPUS LIMITED

at Penicuik on 14th July 2017

by:

/s/ Roland Boyd (Signature)

ROLAND BOYD (Full name in CAPITALS)

Director

/s/ Lesley-Anne Sommerville (Signature)

Lesley-Anne Sommerville (Full name in CAPITALS)

Witness

 

Douglas Building

Pentlands Science Park,

Bush Loan

Penicuik, Midlothian, EH26 0PL

   (Full address - witness only)   

Signed for and on behalf of ALBA BIOSCIENCE LIMITED

at Penicuik on 14th July 2017

by:

/s/ Roland Boyd (Signature)

ROLAND BOYD (Full name in CAPITALS)

Company Secretary

/s/ Lesley-Anne Sommerville (Signature)

Lesley-Anne Sommerville (Full name in CAPITALS)

Witness

 

Douglas Building

Pentlands Science Park,

Bush Loan

Penicuik, Midlothian, EH26 0PL

   (Full address - witness only)   

And the said Lords grant Warrant for lawful execution hereon.

EXTRACTED by me having commission to that effect from the

Keeper of the Registers of Scotland.

 

30